DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 06/30/2021, claims 11 has been amended, and claims 13 has been cancelled. Currently, claims 1-12 and 14-19 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 20130335405 A1), further in view of Sundstrom et al. (US 20150264583 A1).  	
Regarding claim 11, Scavezze teaches a method, comprising: executing an interactive application to generate a virtual environment and render a view of the virtual environment for a head-mounted display (HMD); (Paras 116-117: In step 614, the hub determines the x, y and z position, the orientation and the FOV of each head mounted display device 2 for all users within the system 10. Further details of step 614 are now described with respect to the flowchart of FIG. 11. The steps of FIG. 11 are described below with respect to a single user. However, the steps of FIG. 11 would be carried out for each user within the scene. In step 700, the calibrated image data for the scene is analyzed at the hub to determine both the user head position and a face unit vector looking straight out from a user's face.  Fig. 8 shows the virtual environment application)
wherein rendering the view of the virtual environment includes processing sensor data to determine a location or orientation of the HMD in an interactive environment, 
wherein the state of the interactive application is correlated to crowd-sourced HMD location or movement patterns, such that the predicted future location of the HMD in the interactive environment is determined based on the crowd-sourced HMD location 
wirelessly transmitting video depicting the view of the virtual environment via the RF transceiver to the HMD. (Para 33: much of the computing power used to operate head mounted display device 2. In embodiments, the processing unit 4 communicates wirelessly (e.g., WiFi, Bluetooth, infra-red, or other wireless communication means) to one or more hub computing systems 12. As explained hereinafter, hub computing system 12 (also referred to as hub 12) may be omitted in further embodiments to provide a completely mobile mixed reality experience using only the head mounted display devices 2 and processing units 4. (Para 73: In one example embodiment, hub computing system 12 and processing units 4 work together to create the scene map or model of the environment that the one or more users are in and track various moving objects in that environment. In addition, hub computing system 12 and/or processing unit 4 track the FOV of a head mounted display device 2 worn by a user 18a, 18b, 18c by tracking the position and orientation of the head mounted display device 2. Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOV of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object. Based on sensor information from cameras in the capture device 20 and head mounted display device(s) 2, the scene model and the tracking information may be periodically updated 
wherein the state of the interactive application is correlated to crowd-sourced HMD location or movement patterns, such that the predicted future location of the HMD in the interactive environment is determined based on the crowd-sourced HMD location or movement patterns. (Para 94, 118-120.  Please note that the HMD system supports multiple users and the prediction is based on earlier data means the application is correlated to crowd-sourced HMD location and predicted future location of the HMD in the interactive environment is determined based on the crowd-sourced HMD location or movement patterns)
However Scavezze does not teach using the predicted future location of the HMD to adjust a beamforming direction of an RF transceiver in a direction that is towards the predicted future location of the HMD; wirelessly transmitting video depicting the view of the virtual environment via the RF transceiver to the HMD using the adjusted beamforming direction, wirelessly transmitting video depicting the view of the virtual environment via the RF transceiver to the HMD using the adjusted beamforming direction.
However Sundstrom teaches using the predicted future location of a mobile device to adjust a beamforming direction of an antenna in a direction that is towards the predicted future location of the HMD. (Para 32: In some embodiments, as indicated by a calculation step 218 in the node 202, the predicted spatial data is used to calculate a prediction of beam forming antenna weights for use in controlling a direction of at least 
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Scavezze with Sundstrom to teach the predicted future location of the HMD to adjust a beamforming direction of an RF transceiver in a direction that is towards the predicted future location of the HMD; wirelessly transmitting video depicting the view of the virtual environment via the RF transceiver to the HMD using the adjusted beamforming direction, wirelessly transmitting video depicting the view of the virtual environment via the RF transceiver to the HMD using the adjusted beamforming direction in order to compensate for the fast moving of HMD to enable better signal to noise data transfer.

Regarding claim 12, Scavezze and Sundstrom already teach the method of claim 11, 
And Scavezze further teaches wherein the state of the interactive application includes data identifying a temporal or geographic location within the virtual environment, such that the predicted future location of the HMD in the interactive environment is determined based on the temporal or geographic location within the virtual environment. (Para 118-122)



And Scavezze further teaches wherein the predicted future location of the HMD is determined using a prediction model. (Para 118: In step 704, the position and orientation of a user's head may also or alternatively be determined from analysis of the position and orientation of the user's head from an earlier time (either earlier in the frame or from a prior frame), and then using the inertial information from the IMU 132 to update the position and orientation of a user's head. Information from the IMU 132 may provide accurate kinematic data for a user's head, but the IMU typically does not provide absolute position information regarding a user's head. This absolute position information, also referred to as "ground truth," may be provided from the image data obtained from capture device 20, the cameras on the head mounted display device 2 for the subject user and/or from the head mounted display device(s) 2 of other users. Fig. 9 and Fig. 11: step 614 to step 710 wherein the prediction is based on the captured images and the inertial data. Para 122: In addition to defining what a user is looking at in a given instant, this determination of a user's FOV is also useful for determining what a user cannot see. As explained below, limiting processing of virtual objects to those areas that are within a particular user's FOV may improve processing speed and reduces latency. Para 131).

Regarding claim 15, Scavezze and Sundstrom already teach the method of claim 14, 

However the user of machine learning technique is well known in the art to improve algorithm data efficiency and prediction accuracy. 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Scavezze and Sundstrom wherein the prediction model is improved using a machine learning technique in order to further improve algorithm data efficiency and prediction accuracy.

Regarding claim 19, Scavezze and Sundstrom already teach the method of claim 11, 
And Scavezze further teaches wherein the sensor data includes one or more of, captured images of an interactive environment in which a head-mounted display (HMD) is disposed, or inertial data from at least one inertial sensor of the HMD. (Para 99, 118)

Allowable Subject Matter
Claims 1-10 are allowed.
Claim 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 distinctly features: 	
“using the predicted future location of the HMD to adjust a beamforming direction of an RF transceiver in a direction that is towards the predicted future location of the HMD; tracking a gaze of a user of the HMD; predicting a movement of the gaze of the user to a predicted future region where the user will look next in the virtual environment based on analyzing a trajectory of the gaze of the user and based on analyzing a trajectory of the HMD; generating video depicting a view of a virtual environment for the HMD; wherein the regions of the view are rendered differently based on the predicted movement of the gaze of the user, wherein the predicted future region starts being rendered before the gaze of the user is at the predicted future region; wirelessly transmitting the video via the RF transceiver to the HMD using the adjusted beamforming direction”
The closest prior art Scavezze et al. (US 20130335405 A1) teaches a head mounted display predict future user gaze direction as talked about in paragraph 118, Harvey ((US 4348186 A) teaches HMD that render images differently based on user gaze direction as shown in Col 7, Lines 10-15, and Teiwes et al. (US 20050273185 A1)  teaches a method to predict future eye gaze direction based on a historical data as shown in paragraphs 8-10.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious the image based on the predicted location of use gaze is rendered before the gaze actually is directed to that location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. 
On page 6, applicant alleged that “Claim 11 has been amended to incorporate the subject matter of former claim 13, which recites wherein the state of the interactive application is correlated to crowd-sourced HMD location or movement patterns, such that the predicted future location of the HMD in the interactive environment is determined based on the crowd-sourced HMD location or movement patterns. In the Office Action at page 11, the teachings of Scavezze at paragraphs 94 and 118-12_ have apparently been cited. However, it is not clear how the cited teachings disclose the Applicant's claimed subject matter. The Office notes that "the HMD supports multiple users," but the mere support of multiple users by an HMD does not teach or suggest correlation and use of the crowd-sourced HMD location or movement patterns as claimed.”
Examiner finds the argument not persuasive.  In this case as shown in paragraphs 94 and 118-120 that the HMD system supports multiple users and the prediction is based on earlier data and inertial data means the application is correlated to crowd-sourced HMD location or movement patterns and predicted future location of the HMD in the interactive environment is determined based on the crowd-sourced HMD location or movement patterns.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANG LIN/           Primary Examiner, Art Unit 2626